Judgment in action for the breach of an alleged oral warranty reversed on the law and the complaint dismissed, with costs. We are of opinion that, on the facts in this case, all warranties or oral agreements prior to the written contract for the sale and purchase of the real property described in the complaint merged in the written contract and the deed subsequently delivered. (Mitchill v. Lath, 247 N. Y. 377; Adams v. Gillig, 199 id. 314.) Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.